DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a Continuation of U.S. Patent Application No. 16/234,603, filed on December 28, 2018, which is a Continuation of U.S. Patent Application No. 15/153,568, filed on May 12, 2016, and claims priority from and the benefit of Korean Patent Applications Nos. 10-2015-0091392, filed on June 26, 2015, 10-2015-0163510, filed on November 20, 2015, 10-2015-0187755, filed on December 28, 2015, 10-2016-0002740, filed on January 8, 2016, 10-2016-0008200, filed on January 22, 2016, and 10-2016-0008197, filed on January 22, 2016. The foreign priority documents were electronically retrieved on 09/14/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10168844 & 10761664 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Response to Arguments
4.	Applicant’s arguments, see pages 13-14, filed 12/07/2021, with respect to claims 1-45 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn.


Allowable Subject Matter
5.	Claims 1-45 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	The invention of claim 1 recites “a flexible display device, comprising: 2a display panel providing a base surface and comprising a plurality of light emitting areas 3and a non-light emitting area disposed adjacent to the plurality of light emitting areas; 4a plurality of conductive patterns disposed on the base surface; 5a first insulating layer disposed on the base surface and comprising a plurality of first 6openings defined to correspond to the plurality of light emitting areas; 7a second insulating layer disposed on the first insulating layer and comprising a plurality 8of second openings defined to correspond to the plurality of light emitting areas.” None of the prior arts of record discloses these features as a whole. 
	Accordingly, the independent claim 1 is allowed. The dependent claims 2-20 are also allowed based on their dependencies from the independent claim 1.
	The invention of claim 21 recites “a flexible display device, comprising: a display panel providing a base surface and comprising a plurality of light emitting areas 3and a non-light emitting area disposed adjacent to the plurality of light emitting areas; 4a plurality of first conductive patterns disposed on the base surface; 5a first black matrix disposed on the base surface, covering the first conductive patterns, 6and comprising a plurality of first openings defined to correspond to the plurality of light 7emitting areas; and 8a plurality of color filters each being disposed inside a corresponding first opening among 9the plurality of first openings.”  None of the prior arts of record discloses these features as a whole. None of the prior arts of record discloses these features as a whole. 
	Accordingly, the independent claim 21 is allowed. The dependent claims 22-35 are also allowed based on their dependencies from the independent claim 21.
	
	The invention of claim 36 recites “a flexible display device, comprising: 2a display panel providing a base surface and comprising a plurality of light emitting areas 3and a non-light emitting area disposed adjacent to the plurality of light emitting areas; a plurality of first conductive patterns disposed on the base surface; 84s a plurality of color filters disposed on the base surface, each of the plurality of color 6 filters comprising a center portion overlapped with a corresponding light emitting area among 7the plurality of light emitting areas and an edge portion extending from the center portion, 8overlapped with the non-light emitting area, and overlapped with a corresponding first 9conductive pattern among the plurality of first conductive patterns; and 10a black matrix overlapped with the plurality of non-light emitting area, iiwherein the edge portion is disposed between the base surface and the black matrix.” None of the prior arts of record discloses these features as a whole. None of the prior arts of record discloses these features as a whole. 
	Accordingly, the independent claim 36 is allowed. The dependent claims 37-45 are also allowed based on their dependencies from the independent claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPROSE SUBEDI/
Primary Examiner, Art Unit 2627